Russell, C. J.,
concurring specially. I heartily concur in the statements so tersely made by Mr. Justice Atkinson in the beginning of the opinion delivered in behalf of the court. Taxation is the rule. Exemption is the exception. I concur in the opinion and judgment, however, upon the express understanding on my part that nothing said in this case is in conflict with the general principle followed in Linton v. Lucy Cobb Institute, 117 Ga. 678 (4, 7) (supra). If a charitable institution receives and reserves for the benefit of those who in any capacity are conducting it, either income or profit, it is liable to tax. On the other hand, it is my opinion that in any instance where it appears that all the receipts from pay patients are devoted exclusively to the charitable purpose of caring for patients who are unable to pay and therefore are charity patients, the property of such an institution is entirely exempt by the express provisions of the constitution of Georgia of 1877. In the constitution, art. 7, sec. 2, par. 2, “all institutions of purely public charity” may by law be exempted from taxation, “provided the property so exempted be not used for purposes of private or corporate profit or income.” Taxation being the rule and the exemption the exception, it devolves upon any institution which claims to be exempt to show that it falls within the exemption and *711is protected thereby. It must show that whatever profit or income is received from patients is devoted exclusively to the maintenance of the charity. This does not appear in the present case. To adopt the thought of Mr. Justice Lamar in the Lucy Cobb Institute case, were the proviso just quoted construed differently it would “make a solemn provision without a subject-matter on which to be operative; for in 1877 there was not within the borders of the State a hospital, library, college, academy, seminary, or church which was in a position to accept the intended and proffered bounty. . . To say that the convention meant the exemption only for those institutions which might be conducted free of charge was to say that it granted a privilege which no one could claim; that it sought the cheap and ignoble reputation of offering what no one could take; that in order to gain the advantage of an exemption these institutions had to sacrifice the greater for the less, . . and in effect should be forced to cut down the tree to gather the fruit.” So I construe the statute (Civil Code, § 998), as well as the provision of the constitution which authorized the passage of the law which provides exemptions in certain specified instances from the general rule that all property should be subject to tax, to mean that, even though charitable or educational institutions should receive income or profits in the conduct of their regular calling or business, the exemption would not be lost if the entire profit were expended in enlarging and increasing the number of persons who may be the objects of the charity.